Citation Nr: 9900478	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a myocardial infarction, claimed as 
due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active Army service from September 1975 to 
August 1978.  He also contends that he had active Marine 
Corps service from January 1966 to December 1969, but the 
file does not include a DD Form 214 or service medical 
records for that service, and two Army DD Forms 214 do not 
reflect such prior active service.

He claimed service connection for asthma in September 1978.  
A January 1979 rating decision granted service connection and 
assigned a 10 percent evaluation.  A September 1994 rating 
decision noted that the evaluation was noncompensable from 
July 1, 1987, (though the file does not include a rating 
decision reflecting a reduction from 10 percent) and 
continued the noncompensable evaluation.  In 1995, the 
veteran claimed that medication provided by VA had caused a 
myocardial infarction and aggravated his asthma.  This appeal 
arises from a November 1995 rating decision of the Togus, 
Maine, Regional Office (RO) that granted a compensable rating 
for asthma and denied benefits under the provisions of 
38 U.S.C.A. § 1151 for a myocardial infarction claimed to 
have resulted from VA medical treatment.

REMAND

The veteran contends that the RO erred by failing to grant a 
rating greater than 10 percent for asthma.  He maintains that 
his asthma is more severe than indicated by the assigned 
evaluation and that it was aggravated by VA-prescribed 
medication, Lopressor, which he contends is a beta blocker 
prescribed for post-traumatic stress disorder (PTSD).  He 
also contends that the RO erred by failing to award benefits 
under the provisions of 38 U.S.C.A. § 1151.  He maintains 
that Tofranil, another medication prescribed for him by VA, 
caused a myocardial infarction.

A careful review of the claim files suggests that their 
contents may refer to more than one person.  First, 
correspondence from March 1985 indicated that the file had 
been lost and reconstructed.

Second, on most documents the veterans name appears as 
Francisco A. Rojas, though several documents bear the name 
Frank Rojas, and records of a December 1974 Marine Corps 
enlistment examination bear the name Francisco (nmn) Rojas, 
Jr.

Third, the veterans date of birth is 27 June 1945 on most VA 
records, but it is 27 June 1948 on a VA Form 70-3101-4 signed 
at the National Personnel Records Center in August 1994; 21 
June 1949 on an August 1978 DD Form 214; 27 June 1949 on an 
April 1978 DD Form 214 and on a September 1978 VA Form 526; 
and 27 June 1956 on a December 1974 Standard Form (SF) 88 
prepared for enlistment in the Marine Corps.  We note that 
the service medical records seem to consistently identify the 
veterans mother as Carmen Rojas of Egg Harbor, NJ, even 
though his name and date of birth vary considerably.

Fourth, documents reflect addresses for the veteran in Egg 
Harbor, NJ; El Paso, TX; San Diego, CA; Brooklyn, NY; Staten 
Island, NY; Absecon, NJ; Belfast, ME; Fairfield, ME; and 
several addresses in Albany, NY, and New York, NY.  The 
number of addresses suggests the possibility that some of the 
documents refer to another person by the same name.

Fifth, the veteran is described as Caucasian on the December 
1974 SF 88, as other on an August 1978 SF 88, and as 
black on an October 1988 discharge summary from a VA 
medical center (VAMC).

Sixth, it is unclear how the veteran could be hospitalized at 
a VAMC from 31 July 1995 to 15 September 1995 and still be 
seen for chest pain at the Waldo County General Hospital on 7 
August 1995, although both of those hospital records reflect 
the same Social Security number for the patient.

The above is not held out to be a complete list of 
discrepancies in the claim files.  For example, documents 
related to VA education benefits also reflect discrepancies.  
However, the discrepancies in the file preclude adjudication 
by the Board of Veterans Appeals (Board) and must be 
resolved prior to further appellate review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for asthma or a myocardial 
infarction since 1994.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained.

2.  The RO should conduct a thorough 
examination of the claim files and a 
field investigation, if necessary, to 
determine which records pertain to the 
veteran and which do not.  Records that 
do not pertain to the veteran should be 
removed from the claim files.  If it is 
determined that all of the records in 
both claim files pertain to the veteran, 
then an investigation should be conducted 
to resolve the apparent discrepancies in 
the identifying information.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
